*74opinion.
Littleton:
The issues in these appeals, which were heard together, .are disposed of by the foregoing findings of fact. The petitions alleged that the Commissioner erred in his determination of the distributive net income of the various partnerships, in which the taxpayers held an interest, and in holding that E. D. Henry received $50,000 income from the partnership of Cochran Bros. Special. Certain of the issues originally raised were disposed of by the stipulation filed, and from all the evidence submitted the Board is of the opinion that the Judy Mine Coal Co. is entitled to deduct $1,362.50 as commission paid to the Youghiogheny Coal & Coke Co. in 1920; that the-Steuben Pike Coal Co. paid $2,700 for 4½ acres of land, known as the Nicholson property, containing the Pittsburgh seam of coal; that the Youghiogheny Coal & Coke Co. paid attorney’s fees in the amount of $4,453.10, and that the amount was a legal deduction from gross income of that partnership; that the Youghiogheny Coal & Coke Co. contributed $1,000 to the Salvation Army during. 1920, which was a proper deduction as a charitable contribution by the partners in their respective income-tax returns; *75that R. D. Henry was not at any time a partner or the owner of any interest in the partnership known as Cochran Bros. Special, and that the sum of $50,000 borrowed by the Grace Coal & Coke Co. from Cochran Bros. Special did not constitute income to him.